On Rehearing.
BREAUX, C. J.
Whilst we agree with our original judgment in part, we are of opinion that plaintiffs are entitled to some relief, and that our judgment heretofore handed down should be changed in certain particulars.
We do not in the least intend to change or modify the principle, well settled, that a partner cannot sue his partner for a special item; “that the suit must be for a general settlement.”
Plaintiffs’ claim does not fall within the terms of the rule just stated.
The doctrine that there can be no'account without dissolution has no application here.
Defendant in his answer admits that he is joint owner of the property; that it was a common inheritance of the parties, plaintiffs- and defendant. In consequence, it forms a community of property among the parties.
One of the properties, a plantation, “The Germania,” is in charge of defendant, who-acts as the agent of plaintiffs. He pays the hands thereon, and attends to other details of the management.
The other property is entirely separate from the plantation. It is town property in the town of Franklin, which has yielded, and is still yielding, some rental to the owners.
Since some time, defendant occupies the property, one-third of it individually, and two-thirds to be accounted for to plaintiffs.
The defendant collected $60 a month as-rent, but says that he used the money in paying plantation hands working on their joint property, and taxes and insurance on this town property.
He admits that he owed two-thirds of the-rent, but says that he used the amount for joint account in paying hands of the plantation.
Plaintiffs do not directly deny that defendant used the amount of rental as he states. Their petition claims their proportion of the rental. They do not seem to know much about it.
In view of the facts shown, and in view of the testimony of defendant, which plaintiffs do not as witnesses oppose, the defendant is entitled to credit for the amount of rental he has expended for the Germania prior to the institution of this suit. If a. settlement be made of the affairs of the plantation with the other owners, the defendant will be entitled to an accounting for rents-received by the plantation to pay its outlays.
The rental allowed by us as due by the plantation includes all rental collected by defendant up to the time that plaintiffs’ petition' was filed.
*649From that date it was made very evident that plaintiffs were entirely unwilling to let their rental he applied toward defraying expenses of the plantation.
Their suit against defendant was notification enough to him not to apply the rental to pay the expenses of “Germania.” Defendant was acting as their agent, and from the day the suit was filed he should have ceased merging plaintiffs’ rental into plantation ■expenses.
Defendant admits that he is liable for rent for all the years claimed. We cannot allow less than the amount he used against the will of plaintiffs, formally expressed in their petition, from the time the petition was filed.
This brings us to the question of the possession to which plaintiffs lay claim. We do not take it that defendant questions plaintiffs’ rights as partners, if limited to two-thirds, the extent of their interest.
As relates to possession as partners, we can only say there is in these three owners a unity of right to possess. If one of the three enters into and takes the rent, he does the act for his co-owners as well as himself; and, if one takes the rent and uses it for another purpose, he has no right to continue thus using after he is notified of the unwillingness of his copartners. His acts are subordinate to the title of his copartners. Plaintiffs are in possession, to the extent of their interest, through the possession of defendant. Defendant cannot hold exclusively for himself without accounting to any one. Under the petition filed we must decline to go further in this matter, and we remit the parties to pursue their right and remedies as joint owners. Neither will we pass upon the question of right vel non to oust the defendant, as we do not consider the question before us.
Returning to the rule which lays down that a partner cannot sue his copartner prior to a dissolution and settlement, and the -inapplicability of the rule in certain cases, we find several decisions of our own courts holding that a partner may sue his copartner for relief against wrongful and injurious acts.
We will not follow the subject to the last analysis. It is sufficient to refer to Hennen’s Digest, verbo “Partnership,” to become satisfied that a partner who seeks to dispossess his partner, or does some similar wrongful act, may give rise to a suit.
There is an English suit very much in point. One of the partners conceived the idea that he must prevent the possibility of carrying on the partnership business, and to that end he resorted to unfriendly acts. His object was to compel plaintiff to agree to a dissolution. Plaintiff was not agreeable to that wish of the defendant, who insisted that plaintiff was entitled to no relief except with a view to dissolution and settlement. In that view, if a person was fraudulently inclined, he might compel his copartner to submit to one of the two things — dissolve the partnership, or to ruin by continuing as a member of the partnership. The court held that the principle before stated did not go to that extent. This case is referred to by Lindley in his excellent work on Partnership, p. 953.
Plaintiffs claim a large amount in damages, which we allow only to the extent that rental has been used against the wishes of plaintiff only since this suit was instituted. As to the amount used by him prior to suit, he is entitled to full credit from “Germania.”
The law and the evidence being in favor of the plaintiffs, it is ordered, adjudged, and decreed that plaintiffs’ right to possession and control of the said property jointly with defendant is recognized in the proportion of two-thirds in plaintiffs and one-third in defendant, and that as long as defendant con- • tinues in possession under said lease he shall owe two-thirds of $60 a month to plaintiffs, for which judgment is accordingly render*651ed, the amount due to begin at said rate per month from the 13th day of September, 1902, subject to a credit of whatever tax and insurance the defendant has paid on said rented property.
It is further ordered, adjudged, and decreed that defendant pay costs of both courts, and that the judgment heretofore handed down by us be amended so as to make it conform with this decree. In those respects that it is not consistent with this decree, the terms of the said judgment are avoided, annulled, and reversed; in other respects, it is reinstated as the judgment of this court.
LAND, J., dissents, for reasons stated in the original opinion of the court.